Citation Nr: 0840813	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-37 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318 (West 2002).


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1953 to 
October 1958 and died in February 2005.  The appellant is the 
veteran's wife.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that denied service connection for the veteran's cause of 
death, and consequently denied Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. 1318 (West 
2002, West. Supp. 2008).

The appellant was scheduled for a travel Board hearing, 
however, she did not appear.  Therefore, the matter is 
properly before the Board for consideration.


FINDINGS OF FACT

1.  The veteran died in February 2005; the death certificate 
lists the immediate cause of death as infective endocarditis 
with underlying causes of MRSA sepsis, congestive heart 
failure, and coronary artery disease.

2.  The veteran was service connected for ankylosis of the 
left hip at 70 percent, impairment of the right radius at 30 
percent, left knee impairment at 20 percent, and scars at 0 
percent, for a total rating of 80 percent from October 1997.  

3.  The veteran was rated as unemployable in October 1997 and 
received a total disability rating.

4.  There is no nexus between the cause of the veteran's 
death and his active service.

5.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.

5. The appellant's claim for DIC pursuant to 38 U.S.C.A. § 
1318 is barred by law.


CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his death, or substantially or materially contributed 
to it.  A service-connected disorder is one that was incurred 
in or aggravated by active service.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service- 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  Service- 
connected disability is deemed to have been the principal 
cause of death when it, singly or jointly with another 
disorder, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service- 
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38C.F.R. §3.312(c)(2), (3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38C.F.R. §3.312(c)(4).  

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303(a), (b) and (d).

The appellant claims that the veteran's death was a result of 
the hip replacement surgery that he had in 1999, which was a 
repeat surgery of the one conducted in 1956 on his service 
connected hip.  She stated that, after surgery, the veteran 
had a stroke and that subsequently he was placed in and out 
nursing homes until his death.  

In essence, the appellant claims that the surgery on the 
service connected hip disability caused the strokes, which 
led to his decline and eventual death.

The veteran died in February 2005.  The death certificate 
lists the immediate cause of his death as infective 
endocarditis with underlying causes of MRSA sepsis, 
congestive heart failure, and coronary artery disease.

At the time of his death, the veteran was receiving total 
disability as a result of being unemployable due to his 
service connected disabilities.  Total disability was granted 
in October 1997.  The veteran's service connected 
disabilities included ankylosis of the left hip at 70 
percent, impairment of the right radius at 30 percent, left 
knee impairment at 20 percent, and scars at 0 percent, for a 
total rating of 80 percent from October 1997

These disabilities are not listed as a cause of the veteran's 
death and no evidence of record provides any indication that 
his service-connected disabilities either caused his death or 
contributed to his death.

The veteran's service medical records (SMRs) show no evidence 
of treatment for endocarditis, heart failure, heart disease, 
or MRSA.  The separation examination does not indicate that 
the veteran had any heart abnormalities.  

According to medical records from the veteran's private 
medical provider, St. Paul Medical Center, dated September 
1999, the veteran had a prior history of congestive heart 
failure and coronary artery disease as well as hypertension.  
The veteran had his hip replacement surgery in February 2000 
and suffered a stroke in March 2000.

Medical records subsequent to the stroke fail to link any of 
the veteran's prior cardiovascular disabilities and their 
worsening to the veteran's hip replacement surgery or 
subsequent stroke, which the Board finds provides evidence 
against this claim, outweighing her statements.   

As to the appellant's theories as to a relationship between 
his service and his death, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection." Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Here, the appellant's contentions do not go to identification 
of a medical condition, the report of a contemporaneous 
diagnosis, or a description of symptoms.  Rather, the 
theories put forth go to medical causation, a subject that 
clearly requires medical expertise, of which the appellant 
has not demonstrated.

In summary, service medical records and post service medical 
records are found to provide considerable evidence against 
the appellant's claim, outweighing her lay statements.  There 
is no competent evidence favorable to her claim.  Therefore, 
her claim for service connection for the cause of the 
veteran's death must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the- doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

DIC benefits under 38 U.S.C.A. § 1318

If the veteran's death is not determined to be service 
connected, as in this case, a surviving spouse may still be 
entitled to benefits.  Pursuant to 38 U.S.C.A. § 1318(a), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service 
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who at death was either 
was in receipt of compensation, or was "entitled to 
receive" compensation, for service-connected disabilities 
rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 
3.22(a).

The veteran's service-connected disabilities must have been 
either continuously rated totally disabling for ten or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service.  Id.  The total rating 
may be schedular or based on unemployability.  38 C.F.R. § 
3.22(c).

At the time of his death in February 2005, the veteran had 
been in receipt of a total rating based on individual 
unemployability effective in October 1997.  The veteran was 
separated from service in October 1958.  He was rated as 70 
percent disabled from that time until October 1997.  
Therefore, a total rating had not been in place ten or more 
years immediately preceding death or for at least five years 
from the date of the veteran's separation from service.  As a 
matter of law, the veteran is not a "deceased veteran" for 
the purposes of benefits under 38 U.S.C.A. § 1318.

In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the appellant's claim must 
be denied for lack of legal merit.  See Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the appellant in July 2006 and May 2008 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  Although the notice letters were not 
sent before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case issued in June 2008 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical opinion obtained with respect to a claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence establishing or indicating 
that the veteran's cause of death manifested in service or 
during an applicable presumption period, nor is there an 
indication that the cause of death may be associated with 
another service-connected disability.  As noted above, the 
veteran had a history of heart disease and congestive heart 
failure prior to the surgery on his service connected left 
hip.  The medical evidence does not show or indicate that the 
hip surgery caused the stroke or that the surgery aggravated 
the pre-existing, nonservice connected cardiovascular 
disabilities.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, and private treatment records.  The 
appellant submitted private medical records and statements.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


